Citation Nr: 1411864	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to toxic chemicals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel






INTRODUCTION

The Veteran had active service from May 1976 to May 1988; December 1, 1990, to May 25, 1991; and May 10, 1993, to October 30, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that denied the above claim.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a January 2014 Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In October 2010, a November 5, 2004, report from C. Moser, a Lieutenant Colonel in the United States  Army, program manager of Environmental Surveillance, was received and associated with the Veteran's claims file.  In that letter, Lieutenant Colonel Moser explained the environmental risk exposures which the Veteran faced as a result of being in the Gulf War from January 1, 1991, to February 28, 1991.  Lieutenant Colonel Moser added that the Veteran's "Extra chance of getting cancer" was much lower than what the USEPA and other Government Health and Safety organizations consider safe.  Lieutenant Colonel Moser also indicated that three appendices had been enclosed (i) a comparison of the Veteran's excess cancer risk level with the USEPA limits for excess cancer risk, how the risk level compares to other exposed Veterans, and a comparison of the Veteran's non-cancer risk from exposure to oil well fire smoke with the USEPA limit; (ii) the locations for MARS ATK HEL SQDN 775 during the Veteran's deployment to the Persian Gulf; and (iii) description of the methods used to determine oil well fire smoke.  A review of the claims file reveals that the appendices are not of record.  The Board finds that the appendices would be of assistance in understanding the conclusion made by Lieutenant Colonel Moser's in this matter, particularly because the VA examiner, in part, relied on this evidence in rendering an opinion in November 2012.  As such, the Board finds that this matter must be remanded so that all of the appendices to the November 5, 2004, letter from Lieutenant Colonel Moser may be obtained and associated with the claims file. 

Additionally, after obtaining the foregoing evidence, the claims file should be returned to the VA physician that rendered the November 2012 opinion so that an addendum may be provided after consideration of such evidence.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his prostate cancer should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is advised that he is free to submit any additional medical opinions in support of his claim during the pendency of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall endeavor to obtain the three appendices had been enclosed in the November 5, 2004, report from Lieutenant Colonel C. Moser, United States Army program manager of Environmental Surveillance.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

3.  The RO/AMC shall then forward the Veteran's claims file to the VA physician who conducted the November 2012 VA examination.  The examiner shall be requested to review the claims file and provide an addendum in which he specifically addresses the aforementioned appendices by Lieutenant Colonel Moser.

Thereafter, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the Veteran's prostate cancer was incurred in or aggravated by active service, to include the reported exposure to toxic chemicals, including oil fires, during active service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for prostate cancer in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

If the original examiner is no longer available to provide requested opinion, another equally qualified VA physician shall provide the necessary additional opinion. The need for a physical examination of the Veteran is left to the discretion of the VA examiner.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

